DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 02/10/2021, in which claims 1-2, 4-8, 11-12, 14-18, and 20 have been amended; claims 3, 10, and 13 have been cancelled; and claims 21-23 have been newly added. Thus, claims 1-2, 4-9, 11-12, and 14-23 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-12, and 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of verifying transaction information without significantly more. 
Examiner has identified claim 20 as the claim that represents the claimed invention presented in independent claims 1, 11, and 20.
Claim 20 is directed to an apparatus, which is one of the statutory categories of invention (Step 1: YES).
Claim 20 is directed to a system comprising at least one processor and at least one memory, which performs a series of steps, e.g., storing a plurality of unique signatures for a plurality of authorized vendor locations;  receiving transaction information from a transaction computing device at a transaction location; performing a vendor device verification of the transaction vendor signature, to verify the transaction location; determining whether to approve or deny completion of the transaction; and sending an output to the transaction computing device based on the determination whether to approve or deny completion of the transaction. These series of steps describe the abstract idea of verifying transaction information which Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a data processing system, processor, memory, transaction verification system, transaction computing device, user device, vendor computing device, and vendor device are no more than simply applying the abstract idea using generic computer elements. The additional elements of a computing device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, claim 20 is directed to an abstract idea (Step 2A-Prong 2: NO).
Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements data processing system, processor, memory, transaction verification system, transaction computing device, user device, vendor computing device, and vendor device limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 20 is not patent eligible.
Similar arguments can be extended to the other independent claims, claims 1 and 11; and hence claims 1 and 11 are rejected on similar grounds as claim 20.
Dependent claims 2-10 and 12-19 have further defined the abstract idea that is present in their respective independent claims 1, 11, and 20; and thus correspond to Certain Methods of Organizing 
Response to Arguments 	
15.	With respect to the 35 U.S.C. 102(a)(1)/(a)(2) rejection of claims 1-2, 4-9, 11-12, and 14-23, the claims’ rejection is withdrawn in view of Applicant’s arguments/remarks made in an amendment filed on 02/10/2021.
16.	Applicant's arguments filed and dated 02/10/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4-9, 11-12, and 14-23 under 35 U.S.C. 101, Examiner notes that the 35 U.S.C. 101 rejection presented above, in this office action, explains why Examiner respectfully declines Applicant’s request to withdraw the 35 U.S.C. 101 rejection of claims 1-2, 4-9, 11-12, and 14-23.
Applicant argues that “the Office Action previously characterized the unamended claims to be directed to certain methods of organizing human activity including commercial or legal interactions. While one result of the claimed invention is that a transaction is either approved or denied, the claimed invention is not directed to the general concept of being able to approve or deny a transaction between a user and a merchant, but rather to the specific improved computer tool, the improved computer tool mechanisms and structures, and the particular ordered combination of computer specific operations performed as recited in the present claims. The claims do not simply recite a result without any specific computer tool or computer tool operations for achieving that result. The claims are instead directed to the particular computer tool and the particular operations of the computer tool, not any human activity. The only human activity that may exist is outside the scope of the claim.” Examiner respectfully disagrees and notes that there is no technology/technical improvement as a result of implementing the abstract idea. Electronically verifying 
Applicant argues that “the claims are not directed to any method of organizing human activity. The claims are directed to an improved computer tool and improved computer tool operations that are specifically concerned with verifying that the transaction location is an authorized vendor location specifically be determining a probability measure based on a stored authorized vendor signatures that each comprise a plurality of vendor device identifiers for a plurality of vendor computing devices that are actually present at the corresponding authorized vendor location. This is a new and improved computing tool and not any method of organizing human activity." Examiner respectfully disagrees and notes that Examiner respectfully disagrees and notes that storing, receiving, performing, determining, and sending steps are abstract in nature and the use of computing devices simply applies the abstract idea without offering any technical improvements. The electronically verification of transactional information at a particular location is simply applying the abstract idea of verifying transaction information on a computer without providing any technical/technology improvements. Thus, these arguments are not persuasive.
Applicant argues that “the claims are not directed to the general alleged abstract idea of verifying transaction information. The claims set forth a very specific mechanism and specific computer tool that performs specific operations that may result in transaction information being verified, but that result is not what the claims are directed to. The claims are directed to the particular mechanism recited and that particular mechanism limits the alleged abstract idea of “verifying transaction information” to a specific technological solution and specific practical application. ….sending of the output from the transaction 
Applicant argues that “one must evaluate all of the other features in the claims, both individually and as a whole (including the alleged abstract idea), to determine if the claim sets forth a practical application or substantially more than the alleged abstract idea. The only step of the claim that resembles the alleged abstract idea of “verifying transaction information” is the step of “determining.. .whether to approve or deny completion of the transaction...” Thus, the Office Action must show that the other elements of the claims, i.e., all the other features other than the “determining” step, do not set forth a practical application and do not set forth substantially more than the alleged abstract idea.” Examiner has reviewed all of Applicant's arguments and notes that the inventive concept cannot be furnished by a judicial exception. The improvements argued are to the abstract idea and not to technology. The technical limitations are simply utilized as a tool to implement the abstract idea without adding significantly more. Thus, the claim is directed to an abstract idea and hence these arguments are not persuasive.
Furthermore, Applicant argues that “the Office Action has failed to present any valid case that these features fail to recite a practical application or substantially more than the alleged abstract idea of “verifying transaction information.”” Examiner respectfully disagrees and notes that as explained above in the rejection under 35 U.S.C. 101 under Step 2A-Prong Two and Step 2B that the additional elements do .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-THURS 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693